Mr. Justice Barnes delivered the opinion of the court. Plaintiff sued for a balance due on a contract for masonry work alleged to be $665.95, and defendant filed a set-off claiming a balance due him of $25.30. The jury found for plaintiff in the sum of $463.66. The only two points pressed upon our attention in defendant’s brief are that the verdict was against the weight of the evidence, and that an exhibit was improperly admitted in evidence. The main fact in controversy involved in both contentions was whether the contract price agreed upon included the cost of shoring, for which defendant paid $342 and claimed credit. Plaintiff was invited to make an estimate on the job. Its president figured it out on a piece of paper, giving the cost of each item, and on the bottom of it wrote “No shoring,” which he claimed had been agreed upon. He testified that he gave 1 ‘ those figures ’ ’ to defendant, and that defendant said “he would take that over to the architect,” and two or three days afterward told him to do the work. The paper was identified as the one submitted to defendant in the conversation and taken from defendant’s desk. This evidence was not denied, and, under the circumstances, we think the paper was admissible as part of the conversation and as tending to corroborate plaintiff’s version of it. There was also evidence tending to show a stated account. Defendant did not deny receiving a statement of the account as it existed October 14th, and making four payments thereon between that time and December 23rd, a reasonable length of time to warrant his acquiescence in its correctness in the absence of any protest or objection to it. We find no good reason for disturbing the verdict, and the judgment will be affirmed. Affirmed.